DETAILED ACTION
This office action is responsive to the amendment filed March 5, 2021. By that amendment, claims 1, 6, 7, and 10 were amended; claims 2-5 were canceled, and claims 12-18 were newly presented. Claims 1 and 6-18 are presently pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The outstanding rejections under 35 USC 112(b) were overcome by the amendments of March 5, 2021. 
The outstanding rejections of claims 1-6 under 35 USC 102(b) in view of Hale (US 2005/0049705); claim 7 under 35 USC 103(a) in view of Hale and Blain (US 2012/0221049); and claims 8-11 under 35 USC 103(a) in view of Hale and Grob (US 2005/0159746) were overcome by the amendment of March 5, 2021. No particular arguments were presented along with the amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bao et al. (US 2008/0109081 A1) (embodiment and rationale #1).
Regarding claim 1, Bao teaches a distractor intended to be positioned between articular facets in an articular facet joint as at figs. 38-42. The distractor includes 
a first plate 930 including an outer surface having a surface irregularity 932 provided thereon and an inner surface 931 having a protrusion provided thereon (the convex portion being considered a protrusion); and 
a second plate 920 including an outer surface having a surface irregularity 922 provided thereon and an inner surface 921 having a recess (concave shape) provided thereon; 
the protrusion engaging the recess (as in fig. 42) in a ball and socket configuration that permits multidirectional pivoting and rotating (both ball and socket being round, such is permitted; “rotation, flexion and extension of the spine” as at [0223]) relative movement of the first and second plates relative to one another.
	The limitation “distractor” is not considered to impart any particular structure, as presently presented. A structure which is capable of distracting other portions is considered to read on the claimed distractor. 
	A “plate” is defined as “a thin, flat sheet or strip of metal or other material, typically one used to join or strengthen things or forming part of a machine.” Examiner is of the position that the portions cited in Bao are properly plates based on this definition. For instance, a plate which is modified into a different shape can still be considered to be a plate. 

Claim(s) 1, 6, 7, and 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bao et al. (US 2008/0109081 A1) (embodiment and rationale #2).
Regarding claim 1, Bao teaches a distractor capable of being positioned between articular facets in an articular facet joint as at figs. 1-5 (see discussion below). The distractor includes 
a first plate 312 including an outer surface 320 having a surface irregularity provided thereon (various configurations of this surface discussed at [0121]) and an inner surface (flat, upper surface 426 of 312 as seen at fig. 8) having a protrusion 319 provided thereon; and 
a second plate 314 including an outer surface 322 having a surface irregularity (various configurations of this surface discussed at [0121]) provided thereon and an inner surface (bottom of 314; seen at fig. 12) having a recess 317 provided thereon; 
the protrusion 319 engaging the recess 317 in a ball and socket configuration that permits multidirectional pivoting and rotating (pivoting, rotation and sliding [0119]) relative movement of the first and second plates relative to one another.
	The limitation “distractor” is not considered to impart any particular structure, as presently presented. A structure which is capable of distracting other portions is considered to read on the claimed distractor. 

Regarding claim 12, Bao teaches a distractor capable of being positioned between articular facets in an articular facet joint as at figs. 1-5 (see discussion below). The distractor includes 
a first plate 312 including an outer surface 320 having a surface irregularity provided thereon (various configurations of this surface discussed at [0121]) and a 
a second plate 314 including an outer surface 322 having a surface irregularity provided thereon (various configurations of this surface discussed at [0121]) and a generally planar inner surface (bottom of 314; seen at fig. 12) having a recess 317 provided thereon; 
the protrusion 319 engaging the recess 317 in a ball and socket configuration such [0119] that when the first and second plates are oriented parallel to one another, the first and second plates are spaced apart from one another as seen at fig. 2.
The limitation “distractor” is not considered to impart any particular structure, as presently presented. A structure which is capable of distracting other portions is considered to read on the claimed distractor. 

Discussion of “intended to be positioned between articular facets…” preamble limitation of claims 1 and 12
	MPEP 2111.02 describes two different types of preamble statements: I. Preamble statements limiting structure; and II. Preamble statements restricting purpose or intended use. Examiner takes the position that the claimed preamble statement is clearly a limitation of intended use of the device: 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

	Examiner takes the following positions related to the fig. 1 embodiment of the Bao device and the present claims: 
The Bao device of the embodiment of fig. 1’s size is not particularly demonstrated as being to scale, claimed, or explicitly stated to be within a particular range – there is no reason to think that Bao’s structure could not be made of different sizes, some being appropriate for insertion in locations other than a spinal disc
Patients are known to be of different size and shape – some of those would be capable of having such a structure placed within a facet joint. 
Patients of different anatomies (e.g. different species) are known to have differently configured facet joint constructions, permitting use of different implants therein
The claims do nothing to prevent modification of the facet joints – for instance there is no reason that Bao could not be inserted between resected facet joint portions in which, potentially, an increased size gap was formed

As such, Examiner is of the position that it is proper to reject at least claims 1 and 12 in view of the fig. 1 embodiment of Bao, even in light of teaching that that embodiment was designed for use as a spinal disc implant. 

Regarding claims 6, 7, 13, and 14, the plates 312/314 include recesses 424, and at the narrowed portion below expanded tip of post 460, for engaging with prongs 452/420 of a holder 400.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-11 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao (embodiment #2) in view of Matge et al. (US 2005/0125063 A1).
Regarding claims 8-11 and 15-18, Bao teaches the limitations of claims 1 and 12 as above. However, Bao does not teach inclusion of a flange on either of the plates. 
Matge teaches a spinal implant including two plates in an embodiment without flange at fig. 1 and an embodiment with flanges 5 including screw holes for receiving screws 6 at figs. 3 and 4. Matge used the flanged/screw version of the implant to increase and ensure fixation between the implant and the patient’s vertebrae 10. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to include flanges 5 as arranged by Matge for receiving screws 6 on plates 312/314 of Bao. Particularly, the flanges would be added to the ends of 312/314 which are “left’ in fig. 1 (at the end which interferes with the inserter; last to be inserted into the patient). One would have done so to ensure the implant is not expelled from the implanted location. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799